DETAILED CORRESPONDENCE
Response to Arguments
§ 103 Rejection(s)
Applicant’s arguments with respect to Claim(s) 1-4 have been considered but are moot in view of the new grounds of rejection.

Double Patenting Rejection
	This rejection is withdrawn because the terminal disclaimer was approved on 3 August 2022 and acknowledged.

Specification
The Amendment to The Specification is acknowledged.

Admitted Prior Art
Since Applicant(s) did not seasonably traverse the Official Notice statement(s) as stated in the previous Office Action, therefore, the Official Notice statement(s) are taken to be admitted prior art. See MPEP §2144.03.

Status of Claims
Claim(s) 1-4 is/are pending/examined in this office action. 
Claim(s) 5-20 are allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4 is/are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by EP 3370036 A1 (“Li”).

Regarding Claim 1, Li discloses a vehicle control system (“navigation system architecture”; see at least Fig. 1 with associated text; in particular, ¶ 50, 95. The purpose of this architecture is to provide a “Network control-based intelligent transportation”) comprising:
a control unit (e.g., “OBU”) configured to be disposed onboard a vehicle (e.g., “self-driving vehicle”) to control movement of the vehicle (see at least Abstract and ¶ 52); and
one or more (Only one option is required to satisfy a “one or more” limitation.) transceiver devices configured to emit plural first signals from the vehicle, with at least one of the plural first signals containing a vehicle identifier (e.g., “identification information”)(see at least ¶ 5 and 74, the OBU is also able to receive and send data/information.),
and, responsive to a receiver unit (e.g., “RSU”) disposed off-board the vehicle receiving at least one of the plural first signals (see Abstract and ¶ 51), 
the control unit is configured to 
receive a second signal from the receiver unit (“the second RSU
may directly send the local path information to the OBU.”; see at least ¶ 77), 
determine a location of the vehicle based on the second signal that is received (“after the OBU switches the home RSU of the OBU to the second RSU, the OBU stops executing an original path (that is, a path planned by the first RSU), and travels according to new  local path information planned by the second RSU” and “the OBU regularly reports information about the OBU (that is, the location information) to the first RSU, so that the first RSU can determine a distance from the OBU to the border of the coverage area of the second RSU according to the location information of the OBU, so as to determine whether to enable RSU switching”; see at least ¶ 79 and 84 respectively.), and 
change the movement of the vehicle based on the location that is determined based on the second signal that is received from the receiver unit (“the second RSU needs to be responsible for controlling and managing the self-driving vehicle.”; see at least ¶ 79, 84, 95).

Regarding Claim 2, Li discloses wherein the control unit is further configured to one or more of (Only one option is required to satisfy a “one or more” limitation.): slow the movement of the vehicle, stop the movement of the vehicle, or change a direction of the movement of the vehicle based at least in part on the second signal received from the receiver unit (see at least Abstract and ¶ 79, 84, 95. Li discloses using an architecture that provides for network control-based intelligent transportation of self-driving vehicles.).

Regarding Claim 4, Li discloses wherein the one or more transceiver devices are configured to receive the second signal from the receiver unit carried by a person located in or (Only one option is required to satisfy an “or” limitation.) along a route (“The RSU needs to be deployed along a roadside.”; see at least ¶ 51).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Li and further in view of US 9129532 B2 (“Rubin”).

Regarding Claim 3, Li discloses wherein the one or more transceivers devices are configured to receive the second signal from the receiver unit disposed onboard the vehicle (see at least ¶ 77).
Li does not directly disclose one or more transceiver devices are further configured to receive a signal from another vehicle.
However, Rubin teaches one or more transceiver devices are further configured to receive a signal from another vehicle (“vehicle-to-vehicle (V2V) communication”; see at least Abstract and C2:36-37, C9:4-13). It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Li’s invention by incorporating the V2V messages as taught by Rubin in order for the highest prioritized messages to get through (see C6:5-7).


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax